On Motion for Rehearing.

Henry, J.

indictment : guageOTy an

Section 9 Wag. Stat., page 468, provides for a case in which both the buyer and seller of counterfeit bank notes or coin know that they are counterfeits, and are equally guilty, and the words used descriptive of the offense are “ sell, exchange or deliver,” and “receive upon a sale, exchange of delivery.” Section 21, page 471, contemplates a case where one party only is guilty, and the other is victimized by him. The words used descriptive of the offense are pass, utter, or publish. The defendant’s counsel contends that the indictment under the latter section must use one of the words “pass,” “utter” or “publish,” and that the offense cannot be charged in any other language. In the case at bar every averment required by that section is made, and the specific acts charged when proven, unquestionably make out a case under that section, for they clearly constitute a passing, publishing and uttering. Is that sufficient ? The counsel confidently relies upon Vanvalkenburg v. The State of Ohio, 11 Ohio 404; Sherman Hutchins v. The State, of Ohio, 13 Ohio 198, and the United States v. Nelson, 1 Abbott’s U. S. Rep. 135.
*121The case in the 11th Ohio decides that proof of uttering and publishing counterfeit bank notes as true and genuine, will not sustain an indictment for selling and bartering such notes. In the criminal code of Ohio there were two sections similar, almost identical with, our sections 9 and 21, and undoubtedly the court properly decided the case of Vanvalkenburg v. The State. The indictment charged one offense and the evidence proved another and different offense, defined in another section of the statute. The case in 13th Ohio reaffirms the case of Vanvalkenburg v. The State of Ohio. It may be remarked that in the latter case Birchard, J., dissented, and in a very able argument contended that the offense proven being of a lower grade than, and embraced in, that charged, the defendant could he convicted under that indictment for the less offense.
In the case of the U. S. v. Nelson the defendant was indicted for ‘passing, altering and publishing a counterfeit United States fractional note with intent to defraud the United States, and was convicted. The proof was that a person employed by the government officials as a detective applied to Nelson for counterfeit money, to be, by the detective, put in circulation. He sold to the detective four hundred and ten dollars of spurious United 'States notes, for which he received, in good money and a promissory note, one hundred and thirty-three dollars. When the testimony was offered it was objected that, on a charge for passing, proof of selling was inadmissible, but the objection was overruled, and that ruling formed the basis of a motion for a new trial. The act of Congress of June, 1864; defines the offense to be to utter, pass, publish or sell counterfeit United States notes, knowing them to be such, with intent to deceive or defraud. The indictment did not charge that defendant sold the notes. The court said : “ The single question which I find it necessary'to determine is whether, under the statute last referred to, any delivery of a spurious note to another for value, for the object or purpose of being passed or put *122into circulation as and for money, is a passing within the meaning of the act of Congress;” and he determines the question in the affirmative. There, it will be. observed, the defendant was charged with passing, uttering and publishing, and the proof was that the defendant sold to one who knew the notes to be counterfeit. In the case of the State v. Mitchell, 1 Baldwin, Mr. Justice Baldwin says : “ The note is uttered when it is delivered for the purpose of being passed.”
In the case at bar the indictment does not use the word “ pass,” but alleges acts done by defendant which constitute a passing, and employs words which in then-common acceptation mean the same thing, and even technically are in some respects convertible terms ; and when, in addition to the employment of those words, it alleges acts done which clearly constitute a passing of the forged draft, there can be no doubt of the sufficiency of the indictment; and with due deference to the able counsel we think that the cases in 11th and 13th Ohio are not applicable to the question involved in this discussion, and the case of TJ. S. v. Nelson supports the conclusion we have reached. We do not mean to say that the words -pass,, utter and publish, and the words sell, exchange and deliver, may be used interchangeably, but that where the latter words are used in connection with acts charged which clearly constitute the offense imputed by the former-words, the indictment is sufficient. In suppoi’t of these views we refer to U. S. v. Batchelder, 2 G-allison C. C. 15; State v. Little, 1 Vt. 331; State v. Wilkins, 17 Vt. 155; Peck v. State, 2 Humph. (Tenn.) 78; State v. Smith, 5 La. Ann. 340; State v. Bullock, 13 Ala. 413; State v. Pennington, 3 Head 119. Motion for rehearing overruled.
All concur,.
Overruled..